Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2022

                                     No. 04-22-00453-CV

                                     CITY OF LAREDO,
                                         Appellant

                                               v.

                                       Fausto TORRES,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2021-CVF-000333-D1
                            Honorable Joe Lopez, Judge Presiding


                                        ORDER
       On November 8, 2022, appellee filed a second unopposed motion requesting an extension
of time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief is due no later
than November 28, 2022. Further requests for extension of time will be disfavored.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.




                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court